Landon, J.:
The justice’s judgment became a judgment of the Fulton County Court. (Code Civil Pro., § 3017.) "When the transcript was filed and the judgment docketed in Saratoga county, it had the like effect with respect to the enforcement thereof, as if it had been rendered by a justice of the peace of the latter county, except that application for leave to issue an execution would need to be made in the Fulton County Court. (Sec. 3022.) The county clerk issues the execution. (Sec. 3017.) The execution was properly issuable by the Saratoga county clerk. (Secs. 3022, 3043), and was returnable to his office. (Sec. 1367.) But the Fulton county clerk might also issue it. (Sec. 347.) This order was made under section 2436. The Fulton county judge could make it. (Sec. 772.) The objection that there was no order for leave to issue the execution in 1886, is now obviated by the presentation of the order granting leave. As it appeared from the affidavit that more than five years had elapsed before the issuing of the execution, the affidavit was no doubt defective in not showing leave granted. (Hutson v. Weld, 38 Hun, 142.)
The order should be affirmed, but without costs.
Mayham, J., concurred.